Citation Nr: 1403056	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2012.  A transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant testified at the December 2012 hearing that the Veteran received VA treatment for three to four months at the VA medical facility in Merryville, Indiana, prior to his diagnosis of oropharyngeal cancer at which he was only treated for a sore throat despite complaints of losing weight and not being able to swallow.  When the Veteran was referred to a specialist it took three weeks to get an appointment, at which time he was diagnosed with stage 4 cancer based on a visual examination.  VA treatment records show that in May 2008 the Veteran was diagnosed with presumed squamous cell carcinoma due to a tumor on the right tonsil and base of the tongue.  The death certificate states that the Veteran died in February 2011 of oropharyngeal carcinoma.  

The appellant's testimony raises the separate theory of entitlement to dependency and indemnity compensation based on 38 U.S.C.A. § 1151.  While the Board has jurisdiction over this issue as part and parcel of the appellant's claim for service connection for the cause of death, further development is necessary for an appropriate adjudication.  VA's obligation to analyze the appellant's claims requires VA to investigate the section 1151 aspect of her dependency and indemnity compensation claim.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

Pursuant to 38 U.S.C.A. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2010).  As the section 1151 theory of entitlement to dependency and indemnity compensation is intertwined of the appellant's claim of service connection for the cause of death, further development is necessary.

VA treatment records from May 2008 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from prior to June 2008, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013) that includes an explanation as to the information or evidence needed to establish a claim for dependency and indemnity compensation based on 38 U.S.C.A. § 1151.

2.  Obtain the Veteran's VA treatment records from prior to June 2008, and associate them with the claims file.

3.  Then obtain a VA opinion to address the care that the Veteran received from VA related to his diagnosis of oropharyngeal cancer prior to May 30, 2008, at Merryville, Indiana.  The claims file should be made available to and reviewed by the examiner.  

The opinion must state whether it is at least as likely as not that VA treating providers at the Merryville, Indiana, VA medical facility prior to May 30, 2008, exercised the degree of skill and care ordinarily required of the medical profession regarding the assessment of the Veteran's "sore throat" and the subsequent diagnosis of oropharyngeal cancer, and if so whether the Veteran suffered a disability that would have been avoided if the proper diagnosis and treatment had been rendered prior to May 30, 2008, i.e., the likelihood that he may have been cured or his death would have been delayed.  A rationale must be provided, including discussion of the VA treatment records.

4.  Thereafter, adjudicate the section 1151 aspect of the Veteran's dependency and indemnity compensation claim and then readjudicate the appellant's cause of death appeal.  If the benefit sought on appeal is not granted in full, the appellant and her representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

